Name: 2012/401/EU: Council Decision of 10Ã July 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: international affairs;  air and space transport;  research and intellectual property;  communications;  European construction;  miscellaneous industries
 Date Published: 2012-07-18

 18.7.2012 EN Official Journal of the European Union L 188/6 COUNCIL DECISION of 10 July 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (2012/401/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 189, in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, among others, Protocol 31 thereto. (3) Protocol 31 to the EEA Agreement contains provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (4) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Regulation (EU) No 911/2010 of the European Parliament and of the Council of 22 September 2010 on the European Earth monitoring programme (GMES) and its initial operations (2011 to 2013) (3). (5) Protocol 31 to the EEA Agreement should therefore be amended accordingly. (6) The position of the Union in the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union in the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 10 July 2012. For the Council The President V. SHIARLY (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 276, 20.10.2010, p. 1. DRAFT DECISION No ¦/2012 OF THE EEA JOINT COMMITTEE of amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area, (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) Protocol 31 to the EEA Agreement was amended by Decision of the EEA Joint Committee No ¦/ ¦ of ¦ (1). (2) A comprehensive earth monitoring system is of central importance to the sustainable management of Northern Europe and the Arctic. (3) Norway has contributed to the development of the European Earth Monitoring programme (GMES), both in the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007-2013) and as member of the European Space Agency. (4) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Regulation (EU) No 911/2010 of the European Parliament and of the Council of 22 September 2010 on the European Earth monitoring programme (GMES) and its initial operations (2011 to 2013) (2). (5) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2012, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Protocol 31 to the EEA Agreement shall be amended as follows: (1) Paragraph 6 is replaced by the following: 6. Evaluation and major direction of activities in the framework programmes of Union activities in the field of research and technological development referred to in paragraphs 5, 8a, 8c, 9 and 10 shall be governed by the procedure referred to in Article 79(3) of the Agreement.. (2) The following paragraph is inserted after paragraph 8b: 8c. (a) The EFTA States shall, as from 1 January 2012, participate in the activities which may result from the following Union act:  32010 R 0911: Regulation (EU) No 911/2010 of the European Parliament and of the Council of 22 September 2010 on the European Earth monitoring programme (GMES) and its initial operations (2011 to 2013) (OJ L 276, 20.10.2010, p. 1). (b) The EFTA States shall contribute financially to the activities referred to under (a) in accordance with Article 82(1)(a) of and Protocol 32 to the Agreement. (c) The EFTA States shall participate fully, without the right to vote, in all the Union committees which assist the European Commission in the management, development and implementation of the activities referred to under (a), namely the GMES Committee, the Security Board and the User Forum. (d) This paragraph shall not apply to Liechtenstein. (e) With regard to Iceland, this paragraph shall be suspended until otherwise decided by the EEA Joint Committee.. Article 2 This Decision shall enter into force on the day following the last notification to the EEA Joint Committee under Article 103(1) of the EEA Agreement (3). It shall apply from 1 January 2012. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at ¦, ¦ For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L ¦ (2) OJ L 276, 20.10.2010, p. 1. (3) [No constitutional requirements indicated.] [Constitutional requirements indicated.]